This is a petition for a writ of mandamus directing the respondent as the sheriff of the county of Kent in this state to carry out the orders and directions contained in a certain execution issued by the district court of the fourth judicial district.
The respondent contended that he was prevented from carrying out such commands by virtue of the provisions of public laws 1948, chapter 1985, sec. 6. That statute purported to stay automatically the service of certain executions in trespass and ejectment cases even where, as here, the execution had been issued prior to the passage of that statute. The petitioners contended that, at least as to such execution, a certain portion of sec. 6 was unconstitutional.
The case was recently argued and was not of a character which required preferential disposition. The determinative question which was submitted to this court was whether a certain portion of sec. 6, supra, was contrary to specified provisions of the constitutions of this state and of the United States. An examination of the statute shows that by its express *Page 190 
terms it was not to be effective beyond June 1, 1948. At the present time, therefore, the statute is inoperative and has no bearing on the rights of the parties. It is settled that this court will not pass upon the constitutionality of a statute unless such action is unavoidable. Sackett v. Paine,46 R.I. 439.
In our opinion no rights of the petitioners are now prejudiced by the section of the statute in question. In the circumstances, therefore, the case in effect has become moot and does not require at this time a decision upon the constitutionality of that statute.
The petition accordingly is denied and dismissed.